Citation Nr: 0636885	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  98-18 434 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the benefit 
sought on appeal.

In December 2001, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The Board remanded the case to the RO for further evidentiary 
development in August 2003.  Thereafter, in March 2005, the 
Board issued a decision denying service connection for PTSD.  
The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  

In an August 2006 Order, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with 
instructions in a joint motion for remand (JMR).  To comply 
with the directives of the JMR, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The appellant served in Vietnam from March 14, 1970, to May 
2, 1971.  He was assigned to the 29th General Support Group.  

In an August 2003 remand, the Board directed the RO to 
request information from the United States Armed Services 
Center for Unit Records Research (USASCURR), now called 
United States Army and Joint Services Records Research Center 
(JSRRC).  The request for information from JSRRC was intended 
to obtain records that might corroborate the appellant's 
alleged in-service stressors.  

As the JMR points out, JSRRC's response was problematical, as 
it included records of the 369th Signal Battalion, and there 
is no indication whether the appellant's assignment to the 
29th General Support Group included participation in the 369th 
Signal Battalion.  Further, as remarked in the JMR, the 
records from JSRRC, covering the period from April 1, 1968, 
to March 31, 1970, only overlapped with the appellant's time 
in Vietnam for 14 days.  

Further, as stated in the JMR, the Board was premature, in 
relying on the facts as developed, to conclude there had been 
no corroboration of the appellant's alleged stressors.  This 
is because the Director of JSRRC indicated he might have been 
able to provide additional information, if he were provided a 
copy of the appellant's DA Form 20.

Accordingly, the case is REMANDED for the following action:

1.  Contact JSRRC again to obtain any 
information that might corroborate the 
alleged in-service stressors the veteran 
has described.  Specifically, ask JSRRC to 
request information about activities of 
the 29th General Support Group, during the 
period from March 14, 1970, to May 2, 
1971.  The request for information from 
JSRRC should include a copy of the 
veteran's DA Form 20.

When again contacting JSRRC, mention VA's 
earlier inquiry of JSRRC and that 
organization's September 5, 2003 response.  
Emphasize to JSRRC that VA seeks 
information about activities of the 29th 
General Support Group, not about those of 
the 369th Signal Battalion.  Also with 
reference to VA's earlier inquiry of JSRRC 
and that organization's September 5, 2003 
response, remind JSRRC of the importance 
of providing pertinent records that 
postdate the 14 days of the veteran's 
service in Vietnam that are covered in 
JSRRC's earlier response.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


